     Case 1:20-cv-00522-NONE-JLT Document 36 Filed 07/28/20 Page 1 of 2




 1   MARGO A.RAISON,COUNTY COUNSEL
     By: Andrew C.Thomson,Chief Deputy(SEN 149057)
2    Kathleen Rivera, Deputy(SEN 211606)
3
     Phillip T. Jenkins, Deputy(SEN 309523)
     Kern County Administrative Center
4    1115 Truxtun Avenue,Fourth Floor
     Eakersfield, CA 93301
5
     Telephone 661-868-3800
6
     Attorneys for Defendants County of Kern,
7    Donny Youngblood and Joshua Nicholson
8
                               UNITED STATES DISTRICT COURT
9
                             EASTERN DISTRICT OF CALIFORNIA
10
     APOTHIO,LLC,                                   Case No.: 1:20-CV-00522-NONE-JLT
11
                          Plaintiffs,               NOTICE OF JOINDER IN MOTION TO
12                                                  DISMISS THE COMPLAINT(ECF DOC
     V.                                             21)FILED BY DEFENDANT STATE OF
13
                                                    CALIFORNIA,CALIFORNIA
14   KERN COUNTY;KERN COUNTY                        DEPARTMENT OF FISH AND
     SHERIFF'S OFFICE; CALIFORNIA                   WILDLIFE and CHARLTON H.
15   DEPARTMENT OF FISH AND                         EONHAM

16
     WILDLIFE;DONNY YOUNGBLOOD;
     JOSHUA NICHOLSON; CHARLTON H.                  Date: August 10,2020
17   EONHAM;JOHN DOES #1 THROUGH                    Time: 8:30 a.m
     #10, UNKNOWN AGENTS OF THE                     Ctrm: 4
18                                                  Judge:NONE
     KERN COUNTY SHERIFF'S OFFICE;
19   JOHN DOES #11 THROUGH #20,
     UNKNOWN AGENTS OF THE                          Complaint filed: April 10,2020
20   CALIFORNIA FISH AND WILDLIFE
     DEPARTMENT,
21

22                        Defendants.


23   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD;
24          COME NOW Defendants County of Kem, on behalf of itself and its integral agency
25   the Kem County Sheriffs Office, Sheriff Donny Youngblood and Sergeant Joshua Nicholson
26   (hereinafter collectively "County defendants") and hereby provide NOTICE OF JOINDER in
27   the Motion to Dismiss the Complaint and Strike Portions of the Complaint filed in this matter
28   by Califomia Department ofFish and Wildlife(ECF Doc. 21).



     NOTICE OF JOINDER IN MOTION TO DISMISS THE COMPLAINT
     Case 1:20-cv-00522-NONE-JLT Document 36 Filed 07/28/20 Page 2 of 2




 1          In addition, County defendants respectfully request that any relief ordered by the Court
2    relative to the California Department of Fish and Wildlife's Motion to Dismiss also be ordered
3    in favor of County defendants.

4
     Dated: July 28,2020                         MARGO A. RAISON,COUNTY COUNSEL
5

6                                                By: /s/ Kathleen Rivera
                                                    Andrew C. Thomson, Chief Deputy
7                                                    Kathleen Rivera, Deputy
                                                     Phillip T. Jenkins, Deputy
8
                                                     Attorneys for Defendants County
9                                                    of Kern, Donny Youngblood and
                                                     Joshua Nicholson
10

11

     #2511628
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     NOTICE OF JOINDER IN MOTION TO DISMISS THE COMPLAINT
